DETAILED ACTION
This Office action is in response to the preliminary amendment filed on April 21, 2021.
Claims 2-21 are pending.
Claims 2, 4, 6, 12-14, and 18 have been amended.
Claims 2-21 have been added.
Claim 1 has been canceled.
Claims 2-21 are allowed and will be renumbered as 1-20 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,588,790 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on October 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,387,177 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on October 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,853,112 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings were received on November 17, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Chang Lim (Reg. No. 63,106) on October 13, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraphs [0001] and [0002] of the specification as follows:

[0001] This application is a continuation of U.S. Application No. 16/544,696 (now U.S. Patent No. 10,853,112), filed August 19, 2019 and titled “STATEFUL VIRTUAL COMPUTE (now U.S. Patent No. 10,387,177), filed March 6, 2017 and titled “STATEFUL VIRTUAL COMPUTE SYSTEM,” which is a continuation of U.S. Application No. 14/614,141 (now U.S. Patent No. 9,588,790), filed February 4, 2015 and titled “STATEFUL VIRTUAL COMPUTE SYSTEM,” the disclosures of which are hereby incorporated by reference in their entirety.
[0002] The present application’s Applicant previously filed, September 30, 2014, U.S. Application No. 14/502,992 (now U.S. Patent No. 9,600,312) titled “THREADING AS A SERVICE,” the disclosure of which is hereby incorporated by reference in its entirety.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 04/21/2021), please amend Claims 2, 4, 6, 12-14, and 18 as follows:

1. (Canceled)

2. (Currently Amended) A system, comprising:
one or more hardware computing devices configured to execute specific computer-executable instructions to at least:
detect a first event, wherein the first event is configured to cause a first stateful code execution;
initiate the first stateful code execution using first compute capacity, wherein the first compute capacity is associated with a shared resource in a first state, and wherein the first stateful code execution is configured to cause the first state of the shared resource to during the first stateful code execution using the first compute capacity to a second state of the shared resource different from the first state of the shared resource;
detect a second event, wherein the second event is configured to cause a second stateful code execution; and
subsequent to the first stateful code execution using the first compute capacity, initiate the second stateful code execution using one of the first compute capacity used for the first stateful code execution or second compute capacity different from the first compute capacity used for the first stateful code execution, wherein the second stateful code execution is configured to access, during the second stateful code execution using one of the first compute capacity used for the first stateful code execution or the second compute capacity different from the first compute capacity used for the first stateful code execution, the second state of the shared resource.

3. (Previously Presented) The system of claim 2, wherein the shared resource is a shared memory that is accessible by both the first stateful code execution and the second stateful code execution.

4. (Currently Amended) The system of claim 2, wherein the first event comprises a receipt of [[an]] a Hypertext Transfer Protocol (HTTP) request identifying a program code to be executed as part of the first stateful code execution.

5. (Previously Presented) The system of claim 2, wherein the first event is a file upload configured to trigger the first stateful code execution.

6. (Currently Amended) The system of claim 2, wherein the one or more hardware computing devices are further configured to cause the first state of the shared resource modified by the first stateful code execution to be stored in multiple geographic locations.

7. (Previously Presented) The system of claim 2, wherein the first stateful code execution is performed on first physical hardware located in a first geographic location, and the second stateful code execution is performed on second physical hardware located in a second geographic location different from the first geographic location.

8. (Previously Presented) The system of claim 2, wherein the first stateful code execution comprises execution of a first program code, and the second stateful code execution comprises execution of a second program code different from the first program code.

9. (Previously Presented) The system of claim 2, wherein the first stateful code execution and the second stateful code execution both comprise execution of the same program code.

10. (Previously Presented) The system of claim 9, wherein the first stateful code execution and the second stateful code execution comprise execution of two different copies of the same program code.



12. (Currently Amended) The system of claim 2, wherein the one or more hardware computing devices are further configured to initiate the second stateful code execution after the first stateful code execution is completed.

13. (Currently Amended) The system of claim 2, wherein the one or more hardware computing devices are further configured to initiate the second stateful code execution before the first stateful code execution is completed.

14. (Currently Amended) A computer-implemented method, as implemented by one or more computing devices configured with specific executable instructions, the computer-implemented method comprising:
detecting a first event, wherein the first event is configured to cause a first stateful code execution;
initiating the first stateful code execution using first compute capacity, wherein the first compute capacity is associated with a shared resource in a first state, and wherein the first stateful code execution is configured to cause the first state of the shared resource to be modified during the first stateful code execution using the first compute capacity to a second state of the shared resource different from the first state of the shared resource;

subsequent to the first stateful code execution using the first compute capacity, initiating the second stateful code execution using one of the first compute capacity used for the first stateful code execution or second compute capacity different from the first compute capacity used for the first stateful code execution, wherein the second stateful code execution is configured to access, during the second stateful code execution using one of the first compute capacity used for the first stateful code execution or the second compute capacity different from the first compute capacity used for the first stateful code execution, the second state of the shared resource.

15. (Previously Presented) The computer-implemented method of claim 14, wherein the shared resource is a shared memory that is accessible by both the first stateful code execution and the second stateful code execution.

16. (Previously Presented) The computer-implemented method of claim 14, wherein the first stateful code execution comprises execution of a first program code, and the second stateful code execution comprises execution of a second program code different from the first program code.

17. (Previously Presented) The computer-implemented method of claim 14, further comprising initiating the second stateful code execution before the first stateful code execution is completed.

18. (Currently Amended) Non-transitory physical computer storage storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising:
detecting a first event, wherein the first event is configured to cause a first stateful code execution;
initiating the first stateful code execution using first compute capacity, wherein the first compute capacity is associated with a shared resource in a first state, and wherein the first stateful code execution is configured to cause the first state of the shared resource to be modified during the first stateful code execution using the first compute capacity to a second state of the shared resource different from the first state of the shared resource;
detecting a second event, wherein the second event is configured to cause a second stateful code execution; and
subsequent to the first stateful code execution using the first compute capacity, initiating the second stateful code execution using one of the first compute capacity used for the first stateful code execution or second compute capacity different from the first compute capacity used for the first stateful code execution, wherein the second stateful code execution is configured to access, during the second stateful code execution using one of the first compute capacity used for the first stateful code execution or the second compute capacity different from the first compute capacity used for the first stateful code execution, the second state of the shared resource.



20. (Previously Presented) The non-transitory physical computer storage of claim 18, wherein the first stateful code execution comprises execution of a first program code, and the second stateful code execution comprises execution of a second program code different from the first program code.

21. (Previously Presented) The non-transitory physical computer storage of claim 18, storing further instructions that, when executed by the computing system, cause the computing system to perform operations comprising initiating the second stateful code execution before the first stateful code execution is completed.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “subsequent to the first stateful code execution using the first compute capacity, initiate the second stateful code execution using one of the first compute capacity used for the first stateful code execution or second compute capacity different from the first compute capacity used for the first stateful code execution, wherein the second stateful code execution is 
The closest cited prior art, the combination of US 2012/0110570 (hereinafter “Jacobson”), US 2014/0019523 (hereinafter “Heymann”), US 2015/0120928 (hereinafter “Gummaraju”), and US 2008/0127125 (hereinafter “Anckaert”), teaches a virtualization layer within a stateless cloud computing process to capture, store, and retrieve state information generated by a stateful application executing within the process. However, the combination of Jacobson, Heymann, Gummaraju, and Anckaert fails to teach “subsequent to the first stateful code execution using the first compute capacity, initiate the second stateful code execution using one of the first compute capacity used for the first stateful code execution or second compute capacity different from the first compute capacity used for the first stateful code execution, wherein the second stateful code execution is configured to access, during the second stateful code execution using one of the first compute capacity used for the first stateful code execution or the second compute capacity different from the first compute capacity used for the first stateful code execution, the second state of the shared resource” as recited in independent Claims 2, 14, and 18.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191